EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert C. frame (Reg. No. 54, 104) on 08/23/2022.
Claims 10-13 of this application have been amended as follows: 
1. (Original) A device to calculate an angle of arrival or an angle of departure, comprising: a wireless network interface, wherein the wireless network interface comprises an antenna array having a plurality of antenna elements and an analog multiplexer, 10 wherein the wireless network interface receives an incoming signal from an antenna element and generates an I signal and a Q signal associated with the antenna element; 
a processing unit; and 
a memory device, comprising instructions, which when executed by the processing unit, enable the device to: 
receive a packet that includes a constant tone extension (CTE), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a plurality of switch slots and a plurality of sample slots; 
sample the CTE during a plurality of sample slots using a default antenna switching pattern, wherein an antenna switching pattern determines an order in which the analog multiplexer selects each antenna element of the antenna array; 
use I and Q signals from the plurality of sample slots as inputs to a neural network;
receive an indication of a preferred antenna switching pattern from the neural network in response to the inputs;
sample the CTE during a plurality of sample slots using the preferred antenna switching pattern;
use I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern; and calculate an angle of arrival.
2. (Original) The device of claim 1, wherein the angle of arrival is calculated based on the I and Q signals obtained using the preferred antenna switching pattern.
3. (Original) The device of claim 1, further comprising instructions that enable the device to: prior to calculating the angle of arrival, use the I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern as updated inputs to the neural network;
receive an indication of an updated preferred antenna switching pattern from the neural network in response to the updated inputs;
sample the CTE during a plurality of sample slots using the updated preferred antenna switching pattern; and
use I and Q signals from the plurality of sample slots obtained using the updated preferred antenna switching pattern to calculate the angle of arrival.
4. (Original) The device of claim 1, wherein the preferred antenna switching pattern is determined without first calculating an estimated angle of arrival.
5. (Original)  A method of calculating an angle of arrival or an angle of departure, comprising: using a device having a wireless network interface, wherein the wireless network interface comprises an antenna array having a plurality of antenna elements and an analog multiplexer, wherein the wireless network interface receives an incoming signal from an antenna element and generates an I signal and a Q signal associated with the antenna element, to receive a packet that includes a constant tone extension (CTE), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a plurality of switch slots and a plurality of sample slots;
sampling the CTE during a plurality of sample slots using a default antenna switching pattern, wherein an antenna switching pattern determines an order in which the analog multiplexer selects each antenna element of the antenna array;
using I and Q signals from the plurality of sample slots as inputs to a neural network;
receiving an indication of a preferred antenna switching pattern from the neural network in response to the inputs;
sampling the CTE during a plurality of sample slots using the preferred antenna switching pattern;
using I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern; and 
calculating an angle of arrival.
6. (Original) The method of claim 5, wherein the angle of arrival is calculated based on the I and Q signals obtained using the preferred antenna switching pattern.
7. (Original) The method of claim 5, wherein the neural network is trained by: disposing a beacon at a fixed location; rotating a test device having an antenna configuration that is identical to the antenna array of the device, wherein the test device is rotated through 360 degrees of azimuth;
sampling the CTE from the beacon to calculate a computed angle of arrival for a plurality of azimuth angles; creating an error profile for each of a plurality of antenna switching patterns, wherein the error profile represents a difference between an actual angle of arrival and the computed angle of arrival; 
determining a desired antenna switching pattern for each azimuth angle based on the error profiles; and using the I and Q signals obtained from the CTE and the desired antenna switching patterns as training data and ground truth, respectively.
8. (Original) The method of claim 5, further comprising: prior to calculating the angle of arrival, using the I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern as updated inputs to the neural network; 
receiving an indication of an updated preferred antenna switching pattern from the neural network in response to the updated inputs; 
sampling the CTE during a plurality of sample slots using the updated preferred antenna switching pattern; and
using I and Q signals from the plurality of sample slots obtained using the updated preferred antenna switching pattern to calculate the angle of arrival.
9. (Original) The method of claim 5, wherein the preferred antenna switching pattern is determined without first calculating an estimated angle of arrival. 
10. (Currently amended) A 
receive a packet that includes a constant tone extension (CTE), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a plurality of 20 switch slots and a plurality of sample slots; sample the CTE during a plurality of the sample slots using a default antenna switching pattern, wherein an antenna switching pattern determines an order in which the analog multiplexer selects each antenna element of the antenna array; 
use I and Q signals from the plurality of sample slots as inputs to a neural network; 
receive an indication of a preferred antenna switching pattern from the neural network in response to the inputs; 
sample the CTE during a plurality of the sample slots using the preferred antenna switching pattern;
use I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern; and
calculate an angle of arrival.
11. (Currently amended) The non-transitory storage media of claim 10, wherein the angle of arrival is calculated based on the I and Q signals obtained using the preferred antenna switching pattern. 
12. (Currently amended) The non-transitory storage media of claim 10, further comprising instructions that enable the device to: prior to calculating the angle of arrival, use the I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern as updated inputs to the neural network;
receive an indication of an updated preferred antenna switching pattern from the neural network in response to the updated inputs;
sample the CTE during a plurality of the sample slots using the updated preferred antenna switching pattern; and 
use I and Q signals from the plurality of sample slots obtained using the updated preferred antenna switching pattern to calculate the angle of arrival.
13. (Currently amended) The non-transitory storage media of claim 10, wherein the preferred antenna switching pattern is determined without first calculating an estimated angle of arrival.
			Examiner’s Statement of Reason for Allowance
1.	Claims 1-13 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: The primary reason, independent claims are allowed, because closest reasonable prior arts in the record don’t teach independent claimed limitations. 
	The first closest reasonable prior art in the record 20210144497 teaches in paragraph 216 about using an audio signal with constant tone of a low frequency for an artificial neural network, but it does not teach any limitation of independent claims. 
	Similarly, the second closest prior art in the record WO 2021126209 teaches in paragraph 32 about using a relatively constant frequency or a single tone for a matching learning process, but does not teach any limitation of the independent claims. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466